Gilbert, J.
The exception is to the following judgment: “The within and. foregoing case coming on for an interlocutory hearing, it is considered, ordered, and adjudged by the court that the temporary restraining order heretofore granted is dissolved.” There is no provision of law for reviewing by writ of error an interlocutory order merely dissolving, revoking, or setting aside a temporary restraining order. Hollinshead v. Lincolnton, 84 Ga. 590 (10 S. E. 1094); Stubbs v. McConnell, 119 Ga. 21 (45 S. E. 710) ; Ragan v. Ragan, 148 Ga. 151 (96 S. E. 96); Stonecypher v. Putnam Mills &c. Co., 151 Ga. 14 (106 S. E. 87) ; Williams v. Roberts, 169 Ga. 226 (150 S. E. 89) ; Shirley v. Standard Oil Co., 169 Ga. 300 (150 S. E. 215) ; Forrester v. Denny, 169 Ga. 435 (150 S. E. 555); Williamson v. Allen, 169 Ga. 537 (150 S. E. 907) ; Threlkeld v. Proctor, 171 Ga. 370 (155 S. E. 522).

Writ of error dismissed.


All the Justices concur.